Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 19 and 20 are allowable. The restriction requirement requiring an election of species, as set forth in the Office action mailed on September 22, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of election of species is fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 1, please ensure a single period is at the end of Claim 1.  The strikethrough of the structures makes it appear the period is also part of the strikethrough but every claim must end with a period.
Response to Arguments
	Applicant’s claim amendment and arguments filed under the AFCP2.0 program on August 10, 2021 have been fully considered and are sufficient to move the application to allowance for the reasons outlined below.  Rejections over Seo have been withdrawn.
The terminal disclaimer filed August 20, 2021 is sufficient to overcome a non-statutory double patenting rejection against the parent case U.S. 10,727,418. While no non-statutory double patenting rejection has been made in prosecution, review at this time indicates one should have been made over 10,727,418 as the specifically recited structures of the instant claims are obvious combinations of the structures found in Claims 13 and 17 of 10,727,418.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 19-20 are allowed.  The closest prior art is Seo (U.S. 20130277656) which teaches combination of organic compounds in an emitting layer in an OLED device.  While some of the specifically recited compounds are known in the prior art (See Bae KR20110002156 and Seo KR101433822 used in the previously made rejection of record).  In light of Applicant’s making the claims commensurate in scope with the demonstration, the previously made remarks regarding unexpected results have been reevaluated and reconsidered. (see Final action dated June 10, 2021 90 (lifetime) at the applied current density.  (See comparative 1-6 vs Comparative 7-8) depending on the amount used.  While Bae and Seo ‘822 (along with Seo) all teach higher efficiency and generic longer lifetimes as detailed in the previous rejection of record, there is no indication in any of them that the magnitude of the lifetime increase when using a specific combination of recited organic compounds in the emitting layer along with an efficiency increase would be expected regardless of amount used.  Comparative examples 7-8 demonstrate what would be expected when practicing Seo’s combination of organic compounds in an emitting layer.  This does demonstrate, generally, an increase in lifetime or efficiency at the recited current density as with Seo although the amount used can determine what is increased.  While Bae and Seo ‘822 also teach increases in efficiency and lifetime, it is unclear how one of ordinary skill in the art would have expected the magnitude of the increase demonstrated in both efficiency and lifetime at the 10 mA/ cm2 current density used by Applicant even in light of the teachings of increase efficiency and lifetime in both Bae and Seo ‘822. (See Comparative 7-8 vs Inventive 1-18 even in light of some increase in individual compounds in Comparative 1-6)  In other words, one of ordinary skill in the art would have expected an increase in both these properties but not to the level (magnitude) demonstrated by Applicant at the current density tested.  This makes the results truly unexpected for these .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Christopher M Rodd/Primary Examiner, Art Unit 1766